DETAILED ACTION
This Office action is responsive to Applicant’s amendment received 13 December 2021 where claims 51-96 are added, depending from previously allowed independent claims 1, 3, 5 and 50.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office action mailed 02 July 2021, the prior art of record fails to disclose or reasonably suggest a multiport for providing an optical connection comprising at least one securing feature comprises a cam surface, wherein the at least one securing feature translates by rotating between the open position and the closed position, and the first portion of the shell comprises at least one bore for receiving a portion of the at least one securing feature in addition to the accompanying features of the independent claims.  
A close prior art of record is previous discussed U.S. Patent Application Publication 2014/0016902 to Pepe et al.  Pepe teaches a multiport (Figures 13-24) for providing an optical connection comprising a shell, at least one connection port comprising an optical connector opening and a connection port passageway formed in a connection port insert/in the first portion of the shell and at least one securing feature (340) associated with the at least one connection port. Pepe further teaches at least one optical fiber being routed from the at least one connection port toward an input connection port for optical communication at the input connection port within the shell and at least one rear connector in communication with the at least one connection 
Therefore, claims 1-7, 13 and 15-96 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TINA M WONG/Primary Examiner, Art Unit 2874